                                                                   USDC SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 12/3/2019
 ------------------------------------------------------------- X
 DARIO ACEITUNO,                                               :
                                               Petitioner, :
                                                               :
                              -v-                              :
                                                               :    1:19-cv-08395-GHW
 HARRISON POLICE DEPARTMENT,                                   :
 IMMIGRATION AND CUSTOMS                                       :          ORDER
 ENFORCEMENT, New York District,                               :
 IMMIGRATION COURT, BOARD OF                                   :
 IMMIGRATION APPEALS,                                          :
                                            Respondents. :
 ------------------------------------------------------------ X

GREGORY H. WOODS, United States District Judge:

         On November 25, Petitioner filed a motion for reconsideration of the Court’s order denying

his challenge to his removal order and transferring the petition to the United States District Court

for the Northern District of Alabama. Dkt. No. 7. The Court has reviewed the motion for

reconsideration and has determined that it does not provide a basis for the Court to reconsider its

decision.

         Motions for reconsideration are governed by Local Rule 6.3, which provides that the moving

party shall set forth “the matters or controlling decisions which counsel believes the Court has

overlooked.” “Motions for reconsideration are . . . committed to the sound discretion of the district

court.” Immigrant Def. Project v. U.S. Immigration and Customs Enforcement, No. 14-cv-6117 (JPO), 2017

WL 2126839, at *1 (S.D.N.Y. May 16, 2017) (citing cases). “Reconsideration of a previous order by

the Court is an extraordinary remedy to be employed sparingly.” Ortega v. Mutt, No. 14-cv-9703

(JGK), 2017 WL 1968296, at *1 (S.D.N.Y. May 11, 2017) (quoting Anwar v. Fairfield Greenwich Ltd.,

800 F. Supp. 2d 571, 572 (S.D.N.Y. 2011)). As such, reconsideration should be granted only when

the moving party “identifies an intervening change of controlling law, the availability of new
evidence, or the need to correct a clear error or prevent manifest injustice.” Robinson v. Disney Online,

152 F. Supp. 3d 176, 185 (S.D.N.Y. 2016) (quoting Kolel Beth Yechiel Mechil of Tartikov, Inc. v. YLL

Irrevocable Trust, 729 F.3d 99, 104 (2d Cir. 2013)) (internal quotation marks omitted).

        Because Plaintiff is proceeding pro se, the Court must liberally construe Plaintiff’s allegations

and “interpret[ ] [them] to raise the strongest arguments that they suggest.” Triestman v. Fed. Bureau of

Prisons, 470 F.3d 471, 474 (2d Cir. 2006) (per curiam) (internal quotation marks and citation

omitted); see also, e.g., Erickson v. Pardus, 551 U.S. 89, 94 (2007) (“A document filed pro se is to be

liberally construed . . . .” (internal quotation marks and citation omitted)).

        Even given the liberal construction afforded to pro se litigants, the Court can discern no legal

basis for granting Petitioner’s motion for reconsideration. With respect to venue, the motion points

to no intervening change of controlling law or the availability of new evidence. It merely presents a

new theory—namely, that the Court should consider the petition as having been filed while Mr.

Aceituno was in New York, even though he mailed it from New Jersey, because Petitioner was

transferred to 26 Federal. Plaza in New York, NY the day it was mailed. But under the “prison

mailbox” rule, a pro se prisoner’s petition is considered filed when it is delivered to prison officials.

Dory v. Ryan, 999 F.2d 679, 682 (2d Cir. 1993). As a result, there is no basis to conclude that

Petitioner was in the Southern District of New York when he filed the petition. Mr. Aceituno does

not contest that he gave this petition to prison officials to file in New Jersey—nor could he, given

that the tracking number on the petition reveals that the United States Postal Service collected it

from a regional facility in Kearny, New Jersey, before moving it to another regional facility in New

York. See Dkt. No. 1 at 9.

        With respect to this Court’s subject matter jurisdiction over Petitioner’s challenge to his

deportation order, Petitioner again points to no intervening change of controlling law or the

availability of new evidence that would alter the Court’s determination that it lacks jurisdiction.

                                                      2
“[T]he courts of appeals have exclusive jurisdiction to review all administratively final orders of

removal, deportation and exclusion.” Barnes v. U.S. Immigration & Customs Enf’t, No. 05-CV-370,

2005 WL 1661652, at *1 (E.D.N.Y. July 14, 2005). Although Petitioner argues that he was denied

proper review of his petition for many reasons, including a failure of the prison mailing system at

Sarasota County Jail, Florida, the Board of Immigration Appeals’ abuse of its discretion in denying

his motion to reopen, and an “incomplete” transfer of his habeas corpus petition, these are

challenges to the validity of Petitioner’s final order of removal—challenges that district courts are

explicitly stripped of jurisdiction from considering under the REAL ID Act of 2005, codified at 8

U.S.C. § 1252. See De Ping Wang v. Dep’t of Homeland Sec., 484 F.3d 615, 615-16 (2d Cir. 2007).

        Finally, to the extent that Petitioner requests any other relief, such as the transfer of this case

to the Western District of Louisiana, see Motion for Reconsideration, Dkt. No. 10 at ¶ 21, that

request should be made to the presiding judge in the Northern District of Alabama, Middle

Division.

        The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would not

be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an appeal.

Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

        The Clerk of Court is directed to terminate the motion pending at Dkt. No. 10 and to mail a

copy of this order to Petitioner by certified mail and by regular, first class mail.

        SO ORDERED.

Dated: December 3, 2019
       New York, New York                                  __________________________________
                                                                  GREGORY H. WOODS
                                                                 United States District Judge




                                                     3
